DETAILED ACTION
Claims 1-16 are allowed.
This office action is responsive to the IDS filed on 06/21/21.  Claims 1-16 are presently pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiners statement of reasons for allowance:
The prior art of record by itself or in combination does not disclose the structural and functional limitations as recited in the claims.  Specifically, the prior art does not disclose a frame for a replaceable unitary consumables cartridge configured for installation into a plasma arc torch including the claimed hollow body receiving a translatable contact start electrode in which the body has a substantially cylindrical metallic core, an electrically insulative overmolded plastic casing surrounding a circumference of a distal end of the metallic core, and a set of flow passages fluidly connecting the external surface of the hollow body with the flow passages offset  as recited in Claim 1.   Further, as claims 9 and 16 which are respectively directed to a method of cooling a plasma arc torch and a method of manufacturing a replaceable unitary consumables cartridge configured for installation into a plasma arc torch in which each of these method claims include somewhat similar limitations to those of claim 1 which is directed to a frame for a replaceable, unitary consumables cartridge configured for installation into a plasma arc torch, the prior art does not teach the limitations of claim 9.   
          The closest prior art references of record are Zhang (KR 20180040645) and Yu (US 2016050740).  While Zhang does disclose a frame (retaining cap 1014, FIG. 11) for a replaceable, unitary consumables cartridge (1000) configured for installation into a plasma arc torch with a hollow body (1014, FIG. 10,11) receiving an electrode (1008) in which the body has a substantially cylindrical metallic core ([0044], FIG. 11) with an electrically insulating over molded plastic casing (insulating cap sleeve 1016, FIG. 12b) surrounding a circumference of a distal end of the cylindrical metallic core (see [0109]) and a set of flow passages (vent holes 1112, FIG. 11 and [0107]).   However, Zhang does not teach that the 

CONCLUSION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors may be contacted.  DANA ROSS can be reached on 571-272-4480 while TU HOANG can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/joseph iskra/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761